United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Bryson City, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-0418
Issued: August 4, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On January 4, 2016 appellant filed a timely appeal of a July 29, 2015 nonmerit decision
of the Office of Workers’ Compensation Programs (OWCP). As more than 180 days elapsed
since the last merit decision dated August 4, 2014 to the filing of this appeal, pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board lacks jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of
the merits of her claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On April 30, 2014 appellant, a 53-year-old window clerk, filed an occupational disease
claim (Form CA-2) alleging a thoracic outlet condition causally related to employment factors.
She advised that she first became aware of this condition on October 9, 2003. It was indicated
1

5 U.S.C. § 8101 et seq.

on the claim form that appellant first informed her supervisor she had this condition on
December 2, 2013, asserting that “The repetitive motion in using my shoulders/arms as well as
the overhead activities that I perform during my job at the (employing establishment) has
continued to escalate in pain and discomfort. I spend the majority of my day at work and as the
day progresses, my pain and discomfort level (increase).” She further asserted that “my
supervisor was informed of my conditions and the need for light duty on several occasions.”
By letter dated May 5, 2014, the employing establishment controverted the claim,
contending that it was not filed in a timely manner. It noted that she reported on her CA-2 that
she became aware of the disease and the alleged relationship to her employment on
October 9, 2003. The employing establishment asserted that, as appellant filed her Form CA-2
on April 30, 2014, it was beyond the statutory time limit to file this claim.
In a narrative statement received by OWCP on May 7, 2014, appellant asserted that she
consulted her treating physician because she was experiencing continued problems with her right
shoulder, arm, neck, and wrist. She underwent diagnostic testing which indicated that she had
vascular thoracic outlet syndrome. Appellant related that her pain was exacerbated by her
employment duties, which included lifting 50 to 70 pounds of mail/packages and
driving most of the day. She reported that her doctor called her supervisor and informed him that
she would need to be placed on light duty, with no lifting more than 20 to 25 pounds for two to
three weeks and no driving for two weeks. Appellant asserted that her duties at the employing
establishment were physically demanding and included moderate-to-heavy lifting, carrying,
prolonged standing, walking, and reaching and that these conditions led to her lower back pain,
shoulder pain, and wrist pain. She further related that, when she was at work, she was required
to load and unload bulk mail, move heavy mail containers, empty mail from a variety of mail
containers such as bags or hampers which required a lot of repetitive reaching, and sort/place
mail into post office boxes. Appellant concluded that these activities resulted in her
experiencing pain in her shoulder, back, arms, wrists, knees, and legs.
By letter dated May 21, 2014, OWCP advised appellant that she needed to submit
additional factual and medical evidence in support of her claim. It further advised appellant that
she apparently did not file her claim in a timely manner. OWCP noted that the date of her injury,
which is the date she became aware or reasonably should have been aware of a possible
relationship between her condition and her employment, was October 9, 2003, and she filed her
claim on April 30, 2014. It noted that, pursuant to 5 U.S.C. § 8122, an original claim for
compensation must be filed within three years of the date of injury unless the immediate supervisor
had actual knowledge of a work-related medical condition within 30 days of the injury. Appellant
was afforded 30 days to submit additional evidence.
In response to OWCP’s May 21, 2014 questionnaire, appellant advised that the repetitive
activities she described in her Form CA-2 occurred on a daily basis while she was on duty as a
mail carrier and a mail clerk. She reported that she performed these activities from 6 to 10 hours
per day for the entire period she was scheduled to work. Appellant related that she had been
performing these duties since she was hired in October 1995.
Appellant submitted progress notes dated November 5, 2013, received by OWCP on
July 6, 2014, from Phillip A. Contino, her treating physician assistant, in which he reported that
he examined her on September 24, 2003 for positional right shoulder and right arm arthralgia and
2

myalgia, which were increasing over the past several years.2 He opined that the pain in
appellant’s neck and anterior chest was exacerbated by her employment duties, which required
her to lift up to 50 to 70 pounds. Mr. Contino related that appellant had increasing grip loss
because of this and that she experienced severe right hand pain, especially at night, which
radiated to her fingers. He diagnosed thoracic outlet syndrome, symptomatic with right shoulder
and hand pain, and noted that he called her boss at the employing establishment and also placed
her on light duty, with restrictions of no driving and no lifting more than 20 to 25 pounds for two
to three weeks.
On July 6, 2014 OWCP also received a May 15, 2014 report from Dr. Jesse L. West, IV,
a Board-certified orthopedic surgeon. Dr. West noted that appellant was seen for complaints of
right shoulder pain, which had worsened. He noted that appellant was currently working for the
employing establishment.
Dr. West diagnosed right shoulder biceps tendinitis,
acromioclavicular degeneration, and impingement. He explained that appellant had failed
various conservative treatments for 10 years, her temporary improvement with steroid injections
indicated that most of her pain was coming from her shoulder and not her neck.
By decision dated August 4, 2014, OWCP denied appellant’s claim, finding that she failed
to file a timely claim. It noted that the date of injury was October 9, 2003, and that she filed her
claim for compensation on April 30, 2014. OWCP further determined that there was no evidence
that her immediate supervisor had actual knowledge within 30 days of the date of injury.
By letter dated July 12, 2015, received by OWCP on July 20, 2015, appellant requested
reconsideration. She asserted that she provided her immediate supervisor with numerous work
excuses and/or requests for limited duty and requests for time off to attend physical therapy due
to her claimed thoracic outlet syndrome, beginning on October 9, 2003 and mostly recently on
November 13, 2014. Appellant reiterated that her immediate supervisor was notified within the
30-day requirement several times, including by her physician assistant, Mr. Contino, who
advised management that he needed to be placed on light duty with no lifting more than 20 to 25
pounds for two to three weeks and no driving for two weeks.
Appellant advised that she began to experience symptoms in her neck, which she
believed were causally related to her thoracic outlet syndrome. She reported that her physician
referred her to Carolina Spine and Neurosurgery for treatment of right cervical radiculopathy,
which she also believed was directly related to her thoracic outlet syndrome. Appellant noted
that she had pain from cervical radiculopathy radiating into her right arm, neck, chest, upper
back, and right shoulder and advised that she was submitting documentation to support that
Carolina Spine and Neurosurgery scheduled her for an anterior cervical discectomy and fusion
procedure on September 15, 2014. She asserted that her physician recommended this procedure
because physical therapy, medications, and right shoulder surgery3 had failed to completely
2

See David P. Sawchuk, 57 ECAB 316, 320 n.11 (2006) (lay individuals such as physician assistants, nurses, and
physical therapists are not competent to render a medical opinion under FECA); 5 U.S.C. § 8101(2) (this subsection
defines a physician as surgeons, podiatrists, dentists, clinical psychologists, optometrists, chiropractors, and
osteopathic practitioners within the scope of their practice as defined by State law).
3

Appellant underwent a magnetic resonance imaging (MRI) scan on July 3, 2014. She indicated on the
admission form that she underwent arthroscopic surgery on her right shoulder on June 4, 2014.

3

relieve her neck pain. Appellant indicated that she did not return to work until after January 1,
2015 and was currently on limited duty with restrictions of no lifting exceeding over 50 pounds.
In support of her request, appellant submitted medical reports dated July 3 to
November 13, 2014 which documented that she was undergoing treatment for cervical
radiculopathy.
Appellant underwent a July 3, 2014 right shoulder magnetic resonance imaging (MRI)
scan. She indicated on the admission form that she underwent arthroscopic surgery on her right
shoulder on June 4, 2014.
In a September 15-16, 2014 report from Mission Hospital, appellant was provided with
instructions in preparation to undergo cervical fusion surgery.
In addition, appellant resubmitted Mr. Contino’s November 5, 2003 progress notes, along
with an April 25, 2015 report in which he noted that he personally contacted her supervisor and
told him that appellant needed to be placed on light duty with restrictions. In his April 25, 2015
letter, Mr. Contino also noted that he personally called appellant’s supervisor at the employing
establishment on November 5, 2003 and requested that she be placed on light duty for two to
three weeks. He also outlined work restrictions. Mr. Contino believed that appellant’s
employment duties were exacerbating her symptoms. He reported that he referred her to an
orthopedic surgeon for long-term management of her condition. Mr. Contino also expressed
concern about appellant exacerbating her orthopedic problem in the future.
By decision dated July 29, 2015, OWCP denied appellant’s request for further
consideration of the merits of her claim as she neither raised substantive legal questions nor
included relevant and pertinent new evidence sufficient to require OWCP to review its prior
decision.
LEGAL PRECEDENT
Section 8128(a) of FECA does not entitle a claimant to a review of an OWCP decision as
a matter of right. It vests OWCP with discretionary authority to determine whether it will review
an award for or against compensation.4 OWCP, through regulations, has imposed limitations on
the exercise of its discretionary authority under section 8128(a).5
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,
OWCP’s regulations provide that a claimant may obtain review of the merits of his or her claim
by showing that OWCP erroneously applied or interpreted a specific point of law, by advancing
a relevant legal argument not considered by OWCP, or by submitting relevant and pertinent
evidence not previously considered by OWCP.6 Evidence that repeats or duplicates evidence

4

5 U.S.C. § 8128(a).

5

See Annette Louise, 54 ECAB 783 (2003).

6

20 C.F.R. § 10.606(b)(3); see generally, 5 U.S.C. § 8128(a).

4

already in the case record has no evidentiary value and does not constitute a basis for reopening a
case.7
Section 8122(a) of FECA8 provides that an original claim for compensation for disability
or death must be filed within three years after the injury or death.9 Section 8122(b) provides
that, in latent disability cases, the time limitation does not begin to run until the claimant is
aware, or by the exercise of reasonable diligence should have been aware, of the causal
relationship between the employment and the compensable disability.10 The Board has held that,
if an employee continues to be exposed to injurious working conditions after such awareness, the
time limitation begins to run on the last date of this exposure.11 Even if a claim is not timely
filed within the three-year period of limitation, it would still be regarded as timely under section
8122(a)(1) if the immediate superior had actual knowledge of her alleged employment-related
injury within 30 days or written notice of the injury was provided within 30 days pursuant to
section 8119.12 The knowledge must be such as to put the immediate superior reasonably on
notice of an on-the-job injury or death.13
ANALYSIS
The Board finds that the case is not in posture for decision.
The underlying issue in this case is whether the claim was timely filed. As noted above,
if an employee continues to be exposed to injurious working conditions after such awareness, the
time limitation begins to run on the last date of this exposure.14 In appellant’s July 17, 2015
letter requesting reconsideration, she indicated that she continued working with the employing
establishment until the time she filed her claim on April 30, 2014. The Board finds that in
denying appellant’s claim as untimely filed, OWCP erroneously interpreted a point of law.
OWCP denied the claim because appellant acknowledged that she became aware of her
condition in 2003 and because appellant had not submitted sufficient evidence that her
supervisor had actual knowledge of her injury within 30 days of the date of injury. It did not
consider, however, the date of last exposure to the alleged employment factors.
Appellant had previously noted on her questionnaire form received by OWCP on July 6,
2014 that she continued to be exposed to the factors of employment allegedly causing injury. In
her July 12, 2015 request for reconsideration, she related that she continued to work for the
employing establishment and that her alleged condition continued to worsen causing disability
7

Howard A. Williams, 45 ECAB 853 (1994).

8

5 U.S.C. § 8101 et seq.

9

Id. at § 8122(a).

10

Id. at § 8122(b).

11

See Linda J. Reeves, 48 ECAB 373 (1997).

12

5 U.S.C. §§ 8122(a)(1), 8122(a)(2); see also Larry E. Young, 52 ECAB 264 (2001).

13

Willis E. Bailey, 49 ECAB 509 (1998).

14

See Linda J. Reeves, supra note 11.

5

and the need for medical treatment. OWCP, however, did not discuss or consider this relevant
legal argument which was not previously considered. Therefore, the Board finds that the refusal
of OWCP to reopen appellant’s case for further consideration of the merits of her claim
constituted an abuse of discretion.15
Moreover, the Board further finds that appellant submitted relevant and pertinent new
evidence in support of her reconsideration request. On July 20, 2015 OWCP was provided with
a copy of an April 25, 2015 note from Mr. Contino in which he confirms he personally called
appellant’s supervisor on November 5, 2013 to provide notice of her work injury. Mr. Contino
further cites to contemporaneous medical notes confirming this contact. For these reasons, the
Board will set aside the July 29, 2015 OWCP decision and remand the case for merit review of
appellant’s claim that she sustained a thoracic outlet condition in the performance of duty as of
October 9, 2003, pursuant to section 8128. After such further development as necessary, OWCP
shall issue an appropriate decision.
CONCLUSION
The Board finds that OWCP improperly denied appellant’s request for reconsideration of
the merits of her claim pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the July 29, 2015 decision of the Office of
Workers’ Compensation Programs is set aside and this case is remanded for further proceedings
consistent with this opinion.
Issued: August 4, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board
15

L.N., Docket No. 12-1326 (issued November 21, 2012).

6

